Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because some structures (e.g. upper side walls 12, base 21, webs 22, spaces 29) in Figs. 1A, 1B, 1C, 1D, 2B are lack clarity due to lines being unclearly drawn or shaded.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is rendered indefinite by the phrase “a free space” since it is unclear if the free space is the same structure as the gap defined in claim 1, or a different structure. Both the free space defined in claim 11 and the gap defined in claim 1 are described as being formed between the inlay part and the tray.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepot (US 2013/0161225).
Regarding claim 1, Lepot discloses a transport unit (See Figs. 1a and 2a) for a packaging structure capable of holding a plurality of containers for substances for pharmaceutical, medical or cosmetic uses, 
Regarding claim 2, Lepot discloses the inlay part is configured to be received loosely with slight lateral play in the tray (See Figs. 2c and 2d).
Regarding claim 3, Lepot discloses the seats of the tray are arranged in a regular arrangement and are formed by circumferential side walls (See Fig. 1a), of which a height is less than an axial length of containers, and the depressions of the inlay part are formed by circumferential side walls of comparatively small height, such that, in a central height region between the tray and the inlay part, a free space is formed which is free of guiding or positioning devices for guiding or positioning the containers (See Fig. 2c).
Regarding claim 4, Lepot discloses a height of the free space, which is free of guiding or positioning devices, is at least 40% of an overall height of the tray.
Regarding claim 10, Lepot discloses the depressions of the inlay part are formed by circumferential side walls (walls of the apertures), wherein a minimum diameter of the depressions of the inlay part is slightly greater than a maximum external diameter at a lower end of the containers (depending on the size/shape of containers disposed within the unit) that are to be received, so as to prevent the lower ends of the containers from becoming jammed in the depressions of the inlay part.

Regarding claim 12, Lepot discloses at least one indentation (at 33 in Fig. 1a) is formed at an edge of the inlay part, wherein the edge of the inlay part is grippable in order to withdraw it from the tray.
Regarding claim 13, Lepot discloses the at least one indentation is formed in a corner region of the inlay part (the term corner “region” is relatively broad and can encompass the area near the corner of the inlay part – the corner region can be considered the portion of the inlay part extending from elements 33 to the edge of the inlay part), and wherein corner regions of the tray are formed as rounded corner regions.
Regarding claim 14, Lepot discloses a plurality of portions with depressions or indentations (at 33) are formed along an edge of the inlay part, wherein an outer contour of the inlay part is adapted to an inner contour of the tray, at its upper edge, such that the inlay part is received loosely and with slight lateral play in the tray when it bears on the containers positioned in the tray.
Regarding claim 15, Lepot discloses the edge of the inlay part runs in a straight line along longitudinal sides of the inlay part, and the plurality of portions with depressions or indentations are formed along a transverse side or along two mutually opposite transverse sides of the inlay part.
Regarding claim 16, Lepot discloses the upper edge of the tray is of a flat and circumferential form, and the upper edge is adjoined to an outside of an upper side wall which protrudes perpendicularly or substantially perpendicularly from the upper edge towards a lower end of the tray, in order to jointly form, with the upper edge and the inner side wall, a U-shaped and circumferential holding seat (See Fig. 1a).

Regarding claim 18, Lepot discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a longitudinal side of the tray or along two mutually opposite longitudinal sides of the tray, capable of permitting detection of an orientation or position of the tray by sensors.
Regarding claim 19, Lepot discloses at least one set-back portion (52) is formed along the upper edge of the tray, capable of permitting gripping of a cover placed on the upper edge.
Regarding claim 20, Lepot discloses a packaging structure (See Fig. 1a) capable of holding containers for substances for pharmaceutical, medical or cosmetic uses, comprising: a transport unit holding a plurality of containers, the transport unit comprising: a tray (tray formed by elements 30/40) with a plurality of seats (circular receptacles in element 30) in which containers are capable of being positioned, containers capable of being received upside down in the seats of the tray; and a planar inlay part (32) configured to cover the containers positioned in the seats of the tray, the inlay part being configured to cover the containers positioned in the seats and at the same time to be received completely in the tray without protruding above an upper edge of the tray (as shown in Fig. 2a), the inlay part having a plurality of depressions (at 37) corresponding to the seats of the tray (at least one depression corresponds to the location of at least one of the seats of the tray) formed therein, in order to position the containers at their two ends lying opposite each other, wherein a gap (see Figs. 2c-2d) is formed at least partially between the inlay part received in the tray and side walls of the tray, the inlay part bearing on the containers positioned in the seats in such a way that a narrow gap is formed at least partially between the inlay part and side walls of the tray (as shown in Figs. 2c-2d); and a cover (12) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US 2013/0161225) as applied to claims 3 and 1 above, in view of Krauss et al. (US 2012/0181285). As described above, Lepot discloses the claimed invention except for the circumferential side walls of the seats of the tray have a beveled configuration. However, Krauss teaches a tray for holding containers, wherein the tray comprises seats (at 15) for holding containers, wherein circumferential side walls of the seats of the tray have a beveled configuration (at 19) of a frustoconical form for the purpose of guiding containers within the seats ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential side .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US 2013/0161225) as applied to claim 3 above, in view of Barnes et al. (US 4,549,656). As described above, Lepot discloses the claimed invention except for the axial ribs. However, Barnes teaches a tray for holding containers, wherein the tray has seats for accommodating containers, wherein the seats have ribs (30) for the purpose of providing a friction fit tightening feature as the containers as inserted into the seats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seats of Lepot with ribs as taught by Barnes in order to better hold the containers in place within the seats.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US 2013/0161225) as applied to claim 1 above, in view of Barnes et al. (US 4,549,656). Lepot discloses the seats of the tray are of an overall cylindrical configuration but does not disclose at least two projections are formed on a base of a respective seat. However, Barnes teaches a tray for holding containers, wherein the tray has seats for accommodating containers, wherein the seats at least two projections (30) for the purpose of providing a friction fit tightening feature as the containers as inserted into the seats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seats of Lepot with projections as taught by Barnes in order to better hold the containers in place within the seats.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lepot (US 2013/0161225) in view of Krauss et al. (US 2012/0181285) as applied to claim 8 above, and further in view of Barnes et al. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735